Order entered January 2, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00452-CR

                           RODRICK BERNARD SPENCE, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. F14-00153-K

                                           ORDER
        Before the Court is appellant’s December 27, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief received on December 28, 2019

filed as of the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE